TODD SHIPYARDS CORPORATION ANNOUNCES QUARTERLY FINANCIAL RESULTS FOR JANUARY 2, 2011 TOTAL PAGES – 3 CONTACT: HILARY PICKEREL SHAREHOLDER RELATIONS (206) 623-1635 Ext. 106 SEATTLE, WASHINGTON…February 3, 2011Todd Shipyards Corporation (NYSE:TOD) announced financial results for the third quarter ended January 2, 2011.For the quarter, we reported net income of $0.8 million or $0.14 per diluted share on revenue of $58.3 million.For the prior year third quarter ended December 27, 2009, we reported net income of $1.6 million or $0.27 per diluted share on revenue of $47.1 million. Our third quarter revenue of $58.3 million reflects an increase of $11.2 million or 24% from the same period last fiscal year.The quarter to quarter increase largely results from higher volumes associated with vessel maintenance and repair activity under cost type contracts for the U.S. Coast Guard and U.S. Navy. For the quarter ended January 2, 2011, we reported operating income of $1.4 million.In the third quarter of the prior year ended December 27, 2009, we reported operating income of $2.3million.The decrease in operating income in the third quarter of fiscal 2011 versus the third quarter of the prior year primarily results from lower profitability on certain fixed price and cost type contracts, as well as transaction costs incurred in conjunction with the Merger Agreement, the Offer and the Merger. We reported investment and other income of $0.3 million and $0.1 million for the quarters ended January 2, 2011 and December 27, 2009, respectively. For the third quarter ended January 2, 2011, we reported income before income taxes of $1.8 million and recorded $1.0 million of federal income tax expense, resulting in net income for the period of $0.8 million.For the prior year third quarter ended December 27, 2009, we reported net income before income taxes of $2.4 million and recorded federal income tax expense of $0.8 million, resulting in net income for the period of $1.6 million. The Company’s fiscal year consists of 52 or 53 weeks, ending on the Sunday closest to March 31. The 2010 fiscal year consisted of 52 weeks ending on March 28, 2010 while the 2011 fiscal year consists of 53 weeks ending April 3, 2011.All quarters of both fiscal years 2010 and 2011 consist of 13 weeks, except for the first quarter of 2011, which consisted of 14 weeks.The additional week did not materially affect the comparability of operating results between the first quarters of fiscal years 2011 and 2010.All references to years relate to fiscal years rather than calendar years. “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Statements contained in this Release which are not historical facts or information are “forward-looking statements.”Words such as “believe,” “expect,” “intend,” “will,” “should,” and other expressions that indicate future events and trends identify such forward-looking statements.These forward-looking statements involve risks and uncertainties, which could cause the outcome to be materially different than stated.Such risks and uncertainties include matters which relate directly to the Company’s operations and properties and are discussed in the Company’s filings with the Securities & Exchange Commission, as well as general economic risks and uncertainties.The Company cautions that any forward-looking statement reflects only the belief of the Company or its management at the time the statement was made.Although the Company believes such forward-looking statements are based upon reasonable assumptions, such assumptions may ultimately prove to be inaccurate or incomplete.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement was made. - 1 - The results of operations are as follows: TODD SHIPYARDS CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF INCOME Periods ended January 2, 2011 and December 27, 2009 (in thousands of dollars, except per share data) Three Months Ended Nine Months Ended 01/02/11 12/27/09 01/02/11 12/27/09 Revenues $ Operating expenses: Cost of revenue Administrative and manufacturing overhead Other insurance settlements ) Total operating expenses Operating income Investment and other income 69 Income before income tax expense Income tax expense ) Net income $ Net income per common share Diluted $ Weighted average shares outstanding Diluted A copy of our financial statements for the quarter ended January 2, 2011 will be filed with the Securities & Exchange Commission as part of our quarterly report on Form 10-Q.Our Form 10-Q should be read in conjunction with this earnings report. - 2 - TODD SHIPYARDS CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS January 2, 2011 and March 28, 2010 (in thousands of dollars) 01/02/11 03/28/10 ASSETS Cash and cash equivalents $ $ Securities available-for-sale Accounts receivable U.S. Government Other, net Costs and estimated profits in excess of billings on incomplete contracts Inventory Insurance receivable Restricted cash - Other current assets Deferred taxes Total current assets Property, plant, and equipment, net Restricted cash Deferred pension assets Insurance receivable Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable and accruals $ $ Line of credit - Accrued payroll and related liabilities Billings in excess of costs and estimated profits on incomplete contracts Environmental and other reserves Taxes payable other than income taxes Income taxes payable - Total current liabilities Environmental and other reserves Accrued post retirement health benefits Deferred taxes Other non-current liabilities Total liabilities Stockholders’ equity Common stock $.01 par value, authorized 19,500,000 shares, issued 11,828,305 shares at January 2, 2011 and March 28, 2010, and outstanding 5,787,231 shares at January 2, 2011 and 5,775,691shares at March 28, 2010 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (6,041,074 shares at January 2, 2011 and 6,052,614 at March 28, 2010) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ A copy of our financial statements for the quarter ended January 2, 2011 will be filed with the Securities & Exchange Commission as part of our quarterly report on Form 10-Q.Our Form 10-Q should be read in conjunction with this earnings report. - 3 -
